Title: From John Adams to Charles Holt, 22 March 1825
From: Adams, John
To: Holt, Charles



Sir
Quincy March 22—1825

I am much affected with your kind letter of the 4th. You are not alone Sir, in your change of opinion since 98. great numbers have since been convinced that at the sacrri sacrafice of my Popularity and my office I saved this Country from a ruinous and Foreign War and Civil War—. I thank you Sir for your two candid and civil letters—and for your kind congratulations on the choice of a President—. and am sir your obedient / humble Servant

John Adams